Citation Nr: 1450707	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disorder.

2. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997.

This matter was last before the Board of Veteran's Appeals (Board) in February 2014 on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board reopened the claim and remanded the issues of service connection for a low back disability and for a right knee disorder for additional development.  See February 2014 BVA Decision.

Pursuant to the Board's February 2014 remand directives, the RO obtained VA medical records from September 2009 forward and asked the Veteran to identify any private medical records that he would like associated with the claims file.  The RO scheduled a VA orthopedic examination with opinion and re-adjudicated the Veteran's service connection claims based on the VA examiner's findings.  August 2014 Supplemental Statement of the Case.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

There was also substantial compliance with the Board's April 2012 remand directive.  Id.  The Board remanded this matter for a hearing and the Veteran testified before the undersigned at a June 2012 Travel Board hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran's current low back disability was not caused or aggravated by military service or by his service-connected left knee disorder, did not manifest in service or within a year of service, and does not otherwise relate to service.

2. The Veteran's current right knee disorder was not caused or aggravated by military service or by his service-connected left knee disorder, did not manifest in service, and does not otherwise relate to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection on a secondary basis for a low back disability are not satisfied.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2. The criteria for entitlement to service connection on a secondary basis for a right knee disorder are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A letter dated August 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection for a low back disability and a right knee disorder, to include as secondary to a service-connected left knee disorder.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and PMRs as well as up-to-date VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

Back and knee examinations were performed by the same VA examiner in March 2014.  The examiner reviewed the Veteran's claims file, noted his self-reported medical history, examined the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Thus, the examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any date after separation, however remote, are entitled to service connection, unless the subsequent manifestations are clearly attributable to causes unrelated to service ("intercurrent causes").  § 3.303(b) (2014).

If the evidence does not establish that the disease was chronic at the time of service, the service connection may be established with evidence of a continuity of symptoms after service.  The "continuity of symptoms" standard is distinct from the nexus element of the three-part test under Shedden and imposes a lesser evidentiary burden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Because the Veteran has been diagnosed as having spinal arthritis (degenerative joint disease), and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  Id. 

In addition, because the Veteran served continuously for 90 days or more during peacetime service after December 31, 1946, service connection for degenerative joint disease may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of his separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Service Connection for a Low Back Disability

The Veteran claims that his low back disability results from a service-connected left knee disorder.  He has been diagnosed as having lumbosacral strain and degenerative arthritis of the spine; however, the evidence of record does not suggest that his current low back disability was caused or aggravated by his service-connected left knee disorder or that it otherwise relates to service.  The Veteran's claim is denied.

The Veteran's STRs do not document any back pain, deformity, or spasming during service.  See January 1996 Report of Medical History.  In January 1993, a physical examination revealed some tenderness upon palpation to the upper thoracic area.  However, the tenderness was temporary and resolved prior to separation.  See April 1994 STRs (noting no back pain on examination).

In May 1997, a VA examiner noted that the Veteran had occasional back pain and did not experience any back pain on examination.  The examiner also noted that the Veteran had a full forward range of spinal motion to 90 degrees, left and right flexion to 40 degrees, and rotation up to 20 degrees.  He also noted that the Veteran had a "careful normal gait" and found "no abnormality" related to the Veteran's spine.  See also May 2004 PMRs (observing that the Veteran walks without a limp).

More recently, in February 2008 the Veteran's private physician authorized temporary work restriction based on the Veteran's reports of back pain.  See also April 2008 VAMRs.  The physician noted that the Veteran had a full range of spinal motion and that his gait was within normal limits despite his left knee disorder.  He also noted that the Veteran worked up to 100 hours a week at Sysco (full-time employment) and at his own construction business.

In August 2008, a VA physician observed that the Veteran's gait and range of spinal motion were within normal limits.  In addition, X-rays of the Veteran's spine showed no abnormalities.  The VA physician commented that the Veteran's post-service employment at Sysco involved significant lifting.  The following month (September 2008), diagnostic imaging revealed "[v]ery mild" degenerative changes in the Veteran's thoracic spine.  A physical examination performed in the same month revealed slight tenderness at the thoracolumbar junction, but a full range of spinal motion, intact sensation, and negative straight leg raising bilaterally.  

In October 2008, a private physician assessed the Veteran as having chronic back pain.  See also December 2008 and October 2009 VAMRs.  However, diagnostic test performed in the same month showed "[n]o abnormal increased activity . . . in the thoracolumbar spine."  In the same month, a private physical therapist noted some compensatory increased paraspinal tone in the thoracic spine, but found no specific dysfunction with the Veteran's back.  In December 2008, an MRI examination showed no abnormalities in the Veteran's thoracic spine.  December 2008 PMRs.

In October 2009, a VA examiner opined that the Veteran's low back disability is less likely than not related to his service-connected left knee condition.  The examiner reviewed the Veteran's claims file and found no evidence on examination or from x-ray results to support a diagnosis for a low back disability.

By January 2010 the Veteran had maximized his improvement with physical therapy.  At the time, a VA physician noted that the Veteran's thoracolumbar range of motion, flexion, and extension were normal and that the Veteran's gait was also normal.  Spinal imagining continued to show no abnormalities of the spine and the VA physician commented that he did not anticipate seeing structural problems related the spine.

In April 2010, an MRI examination revealed a desiccated disc at L4-L5 with normal upper lumbar levels.  In the same month, a VA physician found little tenderness to palpation on examination and "no concerning structural problems of the spine."  The physician noted that the Veteran "wants his spine pain to be attributed to his knees but I do think it is difficult to make that connection in this situation."  He also noted that the Veteran's back pain "does not seem to be limiting his activities to any great degree."  The Veteran reported that his chronic back pain had persisted since service.

In May 2011 the Veteran reported having an epidural injection to control his back pain and reiterated that his full-time employment at Sysco was physically demanding.  A physical examination performed at the time confirmed that the Veteran had pain in his back, but found that his gait was normal.  See also June 2011 VAMRs.

In July 2012, Dr. J. Waldsmith (a private chiropractor) diagnosed the Veteran as having a low back disability.  Dr. Waldsmith opined that the Veteran's "lower back problems are due to an altered gait due to the residuals of the knee injury occurred while he was in the service."  She explained that the Veteran's left knee disorder results in a "sloppiness and catching sensation . . . when walking which aggravates the Veteran's low back disability."

The following month (August 2012), a private physician found limited range of motion in the Veteran's knees bilaterally due to pain.  He also found that the Veteran's knee extension was unlimited bilaterally, active movement against some resistance bilaterally, and that the Veteran's knee problems were exacerbated by strenuous activities such a squatting and climbing.  The physician did not note any problems with the Veteran's gait.  At the time, the Veteran took Vicodin to manage his low back pain and engaged in strenuous physical activity at work.  August 2012 VAMRs & PMRs; February 2014 VAMRs.

In March 2014, a VA examiner diagnosed the Veteran as having lumbosacral strain as well as degenerative arthritis of the spine with radiculopathy in the right lower extremity.  The examiner found that the Veteran did not have back problems during service and opined that the Veteran's current low back disability is "not likely from his time in service" and was "most likely related to the normal aging process."  The examiner also opined that the Veteran's back problems were not likely caused or aggravated by his service-connected left knee disorder.  He explained that the Veteran had normal gait mechanics walking into the examination room and that pellofemoral keen pain would not alter gait mechanics.

The March 2014 VA examiner's opinion has significant probative weight.  The opinion was provided by an orthopedic doctor who reviewed the claims file, examined the Veteran, and noted the Veteran's personal medical history.  In addition, the VA examiner provided a clear and detailed rationale for his opinion that the Veteran's low back disability was not caused or aggravated by his service-connected left knee disorder or is otherwise related to service.  

While Dr. Waldsmith found that the Veteran's left knee disorder results in an abnormal gait-which, in turn, aggravated the Veteran's low back disability, her finding is inconsistent with VA and private medical evidence that shows that the Veteran's left knee disorder does not result in an altered gait.  See May 1997 VA Examination Report; May 2004 and February 2008 PMRs; April 2010 VA Examination Report; August 2012 PMRs; March 2014 VA Examination Report; see contra April 2012 PMRs (stating that the Veteran's service-connected left knee disorder results in an abnormal gate).  Moreover, the fact that the March 2014 VA examiner found the Veteran to have a normal gait indicates that the left knee disorder has not worsened to the extent that it affects the Veteran's ability to ambulate effectively.  Thus, the probative value of the VA examiner's opinion outweighs the probative value of the private physician's opinion.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Moreover, the Veteran was first treated for persistent back pain in February 2008-over ten years after separation from service.  In addition, diagnostic studies did not reveal any sign of a degenerative spinal disability until September 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Also, the Veteran's reports of chronic back pain followed several years of working in a physically demanding occupation, which included extensive lifting.  See August 2008 VAMRs.  Thus, the medical evidence does not show that the Veteran's low back disability manifested in or within a year of active service or a continuity of symptomatology that would link the Veteran's degenerative joint disease to service.

The Board has considered the Veteran's statements regarding his low back disability.  In February 1997, the Veteran stated that his low back problems manifested in 1993 after he began experiencing pain and discomfort in his left knee.  See also January 2010 and April 2010 VAMRs.  In February 2008, he specified that his low back disability was caused by his left knee disorder and in July 2009 he stated that his low back disability had worsened after his left knee surgery in 2004.  February 2008 VAMRs and July 2009 Statement in Support of Claim.  Similarly, in March 2014 he informed the VA examiner that his back pain began in 1993 after he began having problems with his left knee in service and that his low back disability has worsened since separation.  Thus, the Veteran alleges that his current low back disability relates to his service-connected left knee disorder.

The Veteran's STRs do not document any back problems during service.  The Veteran received treatment for several medical ailments during service, to include left knee pain, a left thumb laceration, and a right ankle sprain, but never reported or received treatment for back pain.  See June 1993, January 1994, March 1994, September 1994, and August 1996 STRs.

Moreover, although the Veteran is competent to report symptoms such as pain, he is not competent to determine whether his current low back disability relates to his service-connected left knee disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip).  Whether the Veteran's low back disability was caused or aggravated by his left knee disorder is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Since the Veteran lacks medical training and experience, his assertions that his low back disability was caused by his left knee disorder is not competent evidence.  See Layno, 6 Vet. App. at 470-71.  Thus, the Veteran's statements are outweighed by examination findings that show that his low back disability developed independently from his service-connected left knee disorder.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a low back disability, to include as secondary to a left knee disorder, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for a Right Knee Disorder

The Veteran argues that his right knee disorder results from a service-connected left knee disorder.  Although the Veteran has a current right knee disorder, the medical evidence does not suggest that the disorder was caused or aggravated by his service-connected left knee disorder or that it otherwise relates to service.  The Veteran's claim is denied.

The Veteran's STRs do not document any right knee problems during service.  The records show treatment for a left knee and other medical problems, but no problems associated with the Veteran's right knee.  See June 1993, January 1994, March 1994, September 1994, and August 1996 STRs; see also January 1996 Report of Medical History; August 1996 Report of Medical History; August 1996 Report from Naval Hospital.

The May 1997 VA examiner found that the Veteran's right knee was stable and "totally normal to palpation through ROM 0 to 140."  The Veteran informed the VA examiner that he experienced occasional back pain, right ankle instability, and right hip pain but did not mention right knee pain.

In October 2000 a private physician diagnosed the Veteran as having subpatellar crepitus and chondromalacia in both knees with the left knee worse than the right.  See also May 2004 PMRs (diagnosing lateral patellar compression syndrome bilaterally).  X-rays taken at the time showed no obvious bony abnormalities and an examination by another private physician (Dr. Lutz) revealed 1) no effusion within the right knee joint or significant patellofemoral tenderness, 2) minimal crepitus, and 3) mild medial and lateral joint line pain.  October 2000 PMRs.  Dr. Lutz noted that the Veteran works at Sysco Foods and that "he has to push around large loaded carts to fill up the semis every night and he will get sore knees."  See also February 2001 VA Examination Report; May 2004 PMRs (drives a forklift and stands all day long at his job).

In May 2001, Dr. Lutz diagnosed the Veteran with patella femoral stress syndrome bilaterally and opined that the Veteran's right knee problems were not caused or aggravated by his left knee disorder.  He noted that the Veteran's right knee disorder "apparently developed outside the service."  

In August 2008, a VA doctor noted that X-rays findings for both knees showed no abnormalities and that the Veteran's full time employment involved significant lifting.  Diagnostic tests performed in September 2008 also revealed no abnormalities associated with the Veteran's right knee.  September 2008 PMRs; see also October 2008 PMRs (noting that imaging studies show no obvious osseous abnormality, but possible degenerative changes in the right knee); December 2008 PMRs (noting that imaging studies of the right knee were unremarkable except for a bone bruise or bone contusion about the medial tibia).

In January 2009, a private physician noted "vague anterior knee pain right and left" but found that the Veteran's knees were largely unremarkable on physical examination.  See also September 2008 VAMRs.  The physician also noted that the Veteran continued to lift heavy objects at work on a routine basis and to work construction.

VA medical records dated July 2009 and October 2009 indicate that the Veteran has patella femoral syndrome bilaterally.  However, the October 2009 VA examiner found no evidence to support a diagnosis for a right knee disorder.  The examiner based his opinion on a review of the claims file as well as physical examination of the Veteran.  He opined that the Veteran's right knee disorder is less likely than not related to his service connected left knee condition.

In April 2012 Dr. Docter, a private physician, opined that the Veteran's "current right knee problems are due to an altered gait due to residuals of the left knee injury that occurred while he was in the service."  Similarly, in May 2012 Dr. Waldsmith, a private chiropractor, opined that the Veteran's right knee disorder was "due to increase[d] aggravation from [an] unstable and painful left knee."  Dr. Waldsmith explained that the Veteran's service-connected left knee disorder caused him to use "the right knee more and [to] overload[] the right knee and hip."  She concluded that "it is at least likely that his current knee . . .  problems are due to an altered gait due to the residuals of the knee injury occurred while he was in the service."

In August 2012, a private physician (Dr. Ploosterm) opined that the Veteran's right knee disorder developed over time.  He noted that the Veteran's current employment requires him to engage in strenuous physical activity and that he will likely require knee surgery in the future.  Dr. Ploosterm did not relate the Veteran's right knee disorder to his left knee disorder or identify which knee would require surgery.

In March 2014, a VA examiner diagnosed the Veteran as having patellofemoral pain syndrome.  The examiner found that the Veteran did not have right knee problems during service and that his right knee disorder was first diagnosed in 2000.  He opined that the Veteran's current right knee disorder is not likely related to military service and "is also not likely related to his left knee condition."  The VA examiner explained that the Veteran's right knee disorder is likely caused by genetics and was not aggravated by his service connected left knee disorder, which has remained "stable . . . over the years."  The examiner explained that the Veteran's left knee disorder does not necessitate the use of a cane or other assistive device, affect the Veteran's gait, and/or result in any instability or restriction in mobility.

The March 2014 VA examiner's opinion has significant probative weight.  The opinion was provided by an orthopedist who clearly reviewed the claims file, examined the Veteran, and noted the Veteran's medical history.  In addition, the VA examiner provided a clear and detailed rationale for his opinion that the Veteran's right knee disorder was not caused or aggravated by his service-connected left knee disorder or otherwise relates to service.

In contrast, Dr. Docter's opinion and Dr. Waldsmith's opinion lack significant probative weight.  See Reonal, 5 Vet. App. at 461.  Both physicians maintain that the Veteran's current right disorder results from an altered gait that, in turn, results from his service-connected left knee disorder.  However, the Veteran demonstrated a full range of motion and strength in both knees during the March 2014 VA examination and was observed to have a normal gait.  Thus, the probative value of the VA examiner's opinion outweighs the probative value of the private physicians' opinions.  See also June 2012 Hearing Testimony. Examination records from VA and private physicians do not suggest that the Veteran's left knee disorder impacts his gait.  See May 1997 VA Examination Report; May 2004 and February 2008 PMRs (finding that the Veteran's gait was within normal limits); August 2008 VAMRs (noting that the Veteran's gait was normal despite his ongoing knee pain); April 2010 VA Examination Report; March 2014 VA Examination Report.    

In summary, the medical evidence shows that the Veteran's right knee disorder did not manifest in service and was not caused or aggravated by his service-connected left knee disorder.  See March 2014 VA Examination Report.

The Board has also considered the Veteran's statements regarding the etiology of his right knee disorder.  In May 2009, the Veteran reported that he has had knee pain since the early 1990s.  May 2009 PMRs; see also June 2012 Hearing Testimony.  In July 2009, he stated that his right knee disorder resulted from his service-connected left knee disorder and in November 2013 he reported that his knee pain restricts his ability to perform his job duties.  July 2009 Claim; November 2013 VAMRs.  Similarly, the Veteran informed the March 2014 VA Examiner that his right knee pain began in 1993 and that it has become worse over time.

The Veteran's STRs do not document right knee problems in service.  The Veteran was treated for several medical problems during his time on active duty, to include left knee pain, but never reported or received treatment for a right knee disorder.

Although the Veteran is competent to report symptoms such pain, he is not competent to determine whether his current right knee disorder relates to his service-connected left knee disorder.  See Washington, 19 Vet. App. at 368.  Whether the Veteran's right knee disability was caused or aggravated by his left knee disorder is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Since the Veteran lacks medical training and experience, his assertions that his right knee disability was caused by his left knee disorder is not competent evidence.  See Layno, 6 Vet. App. at 470-71.  Thus, the Veteran's statements are outweighed by examination findings that show that his right knee developed after separation from service and independently from his service-connected left knee disorder.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a right knee, to include as secondary to a left knee disorder, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for a low back disability, to include as secondary to a service-connected left knee disorder, is denied.

Service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


